Title: Mary Smith Cranch to Abigail Adams, 24 September 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear sister
      Braintree September 24th 1786
     
     In my last I told you I suppos’d your Son Thomas would enter college at the end of the vacancy. He did so, and enter’d with honour. He could not have a chamber in college this year, but he has a very good one at mr Sewalls, and boards with the Family. It is not so well as boarding in college, but it was the best thing we could do. We have furnish’d his chamber with Cousin Charles Furniture. It was no easy thing to get him—(Cousin Tom) into a place we lik’d. One ask’d too much and another had Boarders we did not like he should be connected with—and others were full already. The Doctor and I spent two days in Cambridge before we could get a place to our minds. I went with Betsy last week to see mrs Fuller, and Coll Hull and Lady, and I return’d through Cambridge, our sons were well. Cousin JQA had been unwell, a bad Swiming in his head attended With a sick stomack occation’d I believe by want of exercise and too close application to his studies. His cousin and Brothers complain that they cannot get him out. I talk’d to him of the necessaty of walking and some relaxation. I Shall see him again this week and shall give him a puke if he has a return of it. Judge Fuller and Lady were well. Mrs Fuller desir’d me to tell you that she sent her most affectionate regards to you and hop’d to see you again in your own country. She was with her Daughter who is in a poor State of health her lungs are dissorder’d. She has three children two Daughters and a son, but the poor little Fellow was very sick. He is a Beautiful Boy about six months old. The colln. has a fine countinance and is a fine Figure. They appear to be very happy. She has an excellent temper and inherites her mamas benevolence. They live near Watertown Bridge, have a very hansome house, and tis very well furnish’d. She is much improv’d by her camp life. Coll. Hull is acquainted with Coll Smith and told me more about him than any body I have seen. He was brought up with Coll Humphries and expects him in a few days upon a visit and has promis’d to bring him to see us.
     As I was siting in my chamber the other day mr wibird came into the House, in a few minutes I heard him tell Betsy that Her Cousin Nabby was married, that oaks Angier was dead, and that mrs P——l——r was brought to Bed. I Was rejoic’d at the first, felt solemn at the Second, and was astonish’d at the last peice of news. Accept my congratulations my dear sister. I hope the dear girl will be happy, but I cannot bear the Idea of your leaving her in Europe. I have not yet been call’d to part with any of my children, but I think it must be very hard to do it. I am impatient to recieve Letters from you. If the disunited State of america will forward your return, you will be here soon. We are all in confusion and what will be the conseiquence I know not. Anarchy I fear. The excess of Liberty which the constituton gave the People has ruin’d them. There is not the least energy in goverment. You will see by the Publick Prints in what manner the Mob have stop’d the courts, and open’d Jails and what their list of grievences are. There must be more Power Some where or we are ruin’d, but how to acquire it is the question.
     The People will not pay their Tax, nor their debts of any kind, and who shall make them? These things affect us most severly. Mr Cranch has been labouring for the Publick for three or four years without receiving Scarcly any pay. The Treasury has been So empty that he could not get it, and now my Sister there is not a penay in it. The Publick owe us three Hundred pound and we cannot get a Shilling of it, and if the People will not pay their Tax how Shall we ever get it. An attendenc upon the court of common pleas was the only thing that has produc’d any cash for above two year: part of this always went to pay Billys quarter Bills. If we had not liv’d with great caution we must have been in debt, a thing I dread more than the most extream Poverty. Mr Cranch is very dull, says he must come home and go to watch mending and Farming and leave the publick business to be transacted by those who can afford to do it without pay. What will be the end of these things I am not Politition enough to say, they have a most gloomy appearence.
     I believe I told you in a former Letter that mr Angier was in a consumtion. He did not Suppose himself dangirious till three days before he dy’d. He then Sent for mr Reed his minister and wish’d to have his children Baptis’d, but did not live to have it done. This is all I have heard about him.
     We live in an age of discovery. One of our acquaintance has discover’d that a full grown, fine child may be produc’d in less than five months as well as in nine, provided the mother should meet with a small fright a few hours before its Birth. You may laugh: but it is true. The Ladys Husband is so well satisfied of it that he does not seem to have the least suspicion of its being otherways, but how can it be? for he left this part of the country the beginning of september last, and did not return till the Sixth of April, and his wife brought him this fine Girl the first day of the present Month. Now the only difficulty Seems to be, whether it is the product of a year, or twenty weeks. She affirms it is the Latter, but the learned in the obstretick Art Say that it is not possible. The child is perfect large and Strong. I have seen it my sister: it was better than a week old tis true, but a finer Baby I never Saw. It was the largest she ever had her Mother says. I thought So myself, but I could not say it. It was a matter of So much Speculatin that I was determin’d to see it. I went with trembling Steps, and could not tell whether I should have courage enough to see it till I had Knock’d at the Door. I was ask’d to walk up, by, and was follow’d by her Husband. The Lady was seting by the side of the Bed suckling her Infant and not far from her —— with one sliper off, and one foot just step’d into the other. I had not seen him since last May. He look’d, I cannot tell you how. He did not rise from his seat, prehaps he could not. I spoke to him and he answer’d me, but hobble’d off as quick as he could without saying any thing more to me. There appear’d the most perfect harmony between all three. She was making a cap and observ’d that She had nothing ready to put her child in as she did not expect to want them so Soon. I made no reply—I could not. I make no remarks. Your own mind will furnish you with sufficient matter for Sorrow and joy, and many other sensations, or I am mistaken.
     
      Adieu yours affectionately
     
    